            Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

Magnesium Machine, LLC

                Plaintiff,                        Miscellaneous Action

v.                                                 No.   MC-19-9-PRW

Terves, LLC,

                Defendant.

     OBJECTION TO AND MOTION TO QUASH TERVES’ OHIO LITIGATION
                 SUBPOENAS SERVED ON NONPARTIES

       Magnesium Machine, LLC (“Magnesium Machine”) pursuant to Fed. R. Civ. P. 45,

hereby files this miscellaneous action, objecting to and moving to quash the subpoenas

Terves, LLC (“Terves”) served on Magnesium Machine, LLC, Protek Systems, LLC,

Bradley Machine, LLC, and KLX Energy (“Subpoenaed Entities”). Terves’ subpoenas to

the nonparty Subpoenaed Entities were issued from the United States District Court of the

Northern District of Ohio, in Case No. 1:19-CV-1611-DC (“Ohio litigation”). In support

of its Motion, Magnesium Machine states the following:

                                 RELEVANT FACTS

       1.       Magnesium Machine is an Oklahoma limited liability company with its

principal offices in Marlow, Oklahoma and is engaged in the business of developing

products and methods for degrading and degradable downhole tools used in the oil and gas

industry.
              Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 2 of 9



         2.       Magnesium Machine has invested significant financial resources and time in

researching and developing numerous proprietary applications to address technical issues

associated with the manufacture, use, and operation of magnesium alloy-based downhole

tools.

         3.       On July 15, 2019, Terves filed a patent infringement suit against Ecometal,

Inc., Magnesium Machine’s supplier of magnesium, Ecometal’s principal, Mr. Nick Yuan,

and an unrelated party Yueyang Aerospace New Materials Co. Ltd. That case is styled as

Terves LLC v. Yueyang Aerospace New Materials Co., Ltd. et al., United States District

Court of the Northern District of Ohio, Case No. 1:19-cv-01611 (“Ohio litigation”).

         4.       The Ohio litigation alleges Yuenyang Aerospace New Materials Co, Ltd,

Ecometal, Inc., and Nick Yuan (“Ohio Defendants”) infringed on two patents held by

Terves. Terves owns patents related to dissolvable magnesium and alleges the Ohio

Defendants are supplying and/or manufacturing similar products.

         5.       Terves has subpoenaed multiple nonparties, including Protek Systems, LLC

(see Exhibit 1), Magnesium Machine, LLC (see Exhibit 2), Bradley Machines, LLC (see

Exhibit 3) and KLX Energy Services (see Exhibit 4) (the “Subpoenas”). The Subpoenaed

Entities all had some business dealings with Magnesium Machine.              The Subpoenas

specifically request information related to Magnesium Machine. See Exs. 1-4.

         6.       Ostensibly, the reason for Terves’ incredibly broad subpoenas is to gain

information regarding and related to Dissolvable Casting. However, the information

sought has absolutely no bearing on whether or not the two Terves patents have been

infringed by the Ohio Defendants. Instead, Terves is attempting to abuse the process of


                                                2
         Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 3 of 9



discovery allowed in litigation to essentially gain trade secrets of its competition,

Magnesium Machine, who is not even a party to the Ohio litigation. See Exs. 1-4.

                           ARGUMENT AND AUTHORITY

I.     Federal Rule of Civil Procedure 45 permits the Court to quash the Terves’
       subpoenas.

       Rule 45 of the Federal Rules of Civil Procedure authorizes a court to enforce, quash,

or modify a subpoena under certain circumstances. Fed. R. Civ. P. 45(d). Specifically, a

court “must quash or modify a subpoena that . . . (iii) requires disclosure of privileged or

other protected matter . . . .or (iv) subjects a person to undue burden.” Id. § 45(d)(3)(A)

(emphasis added). The court in its discretion is “permitted” to quash or modify a subpoena

when the subpoena requires disclosure of “other confidential research, development, or

commercial information…” Id. § 45(d)(3)(B)(i).

II.    The information sought is not relevant.

       Terves seeks a sample of Dissolvable Castings, as well as formulas, compositions,

and business records, related to Dissolvable Castings. However, this information does not

have “any tendency to make a fact more or less probable” in the Ohio litigation, nor is the

“information of consequence in determining the [Ohio] action.” Fed. R. Ev. 401. Terves

is using the process of discovery in its patent infringement case to obtain information it can

use for its own business purposes, to the detriment of nonparties. See Exs. 1-4. The

Subpoenaed Entities should not be forced to comply with Subpoenas issued for such a

disingenuous purpose.




                                              3
         Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 4 of 9



III.   The Subpoenas seek trade secrets, and confidential research, development and
       commercial information.

       Terves has crafted the nine items of inquiry on the Subpoenas to seek the trade

secrets, confidential research, development and commercial information held by

Magnesium Machine. When a subpoena seeks such information, the entity affected has

the right to request the Court quash the subpoena. Fed. R. Civ. Pro. 45(d)(3)(B)(i).

Magnesium Machine holds patents and information related to prior and ongoing research

which Terves would find applicable to its own business dealings. In an effort to obtain this

information, and likely with the intent to use it to its competitive advantage, Terves has

issued the Subpoenas at issue. This Court should quash the subject Subpoenas in accord

with Federal Rule 45.

       While typically the party with standing to quash would be the subpoenaed party

alone, the confidential and proprietary nature of the items sought, and Magnesium

Machine’s interest that such information remain private, gives Magnesium Machine

standing to challenge the Subpoenas. Shutrump v. Safeco Ins. Co. of Am., No. 17-CV-

0022-CVE-TLW, 2017 WL 3579211, at *2 (N.D. Okla. Aug. 18, 2017) (“Generally, absent

a claim of privilege, personal interest or proprietary interest, a party lacks standing to quash

a subpoena served on a third party.”); see also, Howard v. Segway, Inc., Case No. 11-CV-

688-GKF-PJC (N.D. Okla. July 18, 2012).

IV.    The Subpoenas seek information specifically designated as confidential.

       Compliance with items 8 and 9 of the Subpoenas would require the Subpoenaed

Entities to produce a confidential agreement which contains trade secrets. (It should be



                                               4
        Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 5 of 9



noted that in violation of the confidential agreement with Magnesium Machine, Bradley

Machines produced a copy of the confidential agreement to Terves. After which, the other

subpoenas were issued by Terves. From review of the Subpoenas, Terves may have used

some of the information gleaned from the confidential agreement to determine the items to

list in the Subpoenas.) The confidential agreement, which would generally be responsive

to the Subpoenas, includes the language:

          3.1       Confidentiality/Exceptions. The Parties will keep confidential
                    the specific terms, conditions, provisions, and negotiation of
                    this Agreement, except that the terms, conditions, provisions,
                    and negotiation of this Agreement may be disclosed or
                    characterized as follows:

                    3.1.1 By any Party to current or future directors, members,
                          officers and employees (as necessary to ensure
                          compliance with this Agreement);

                    3.1.2 By any Party when needed to respond to any valid order
                          of any court or administrative or regulatory agency of
                          competent jurisdiction with the statutory power to
                          compel such disclosure, or in response to a valid
                          subpoena or discovery request;

                    3.1.3 By any Party in confidence to its attorney(s), insurers,
                          accountants, spouse, financial advisors, or auditors;

                    3.1.4 By any Party to enforce the terms of this Agreement; or

                    3.1.5 By written agreement of the parties.

          3.2       Disclosure. In the case of a disclosure under Section 3.1.2, at
                    least twenty (20) days prior to making such disclosure when
                    possible or reasonable under the circumstances, where legally
                    permissible, the Party shall notify the other Party and shall
                    deliver a copy of such subpoena discovery request, and/or
                    order to the other Party(ies) to afford it the opportunity to seek
                    a protective order or other appropriate remedy against
                    disclosure. If asked about the Lawsuit or the dismissal thereof,


                                             5
         Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 6 of 9



                     the Parties shall respond that the Lawsuit was mutually
                     resolved.1

The Court should quash the production of the not relevant and confidential agreement. The

information sought is unduly burdensome and economically destructive to the

nonparty Magnesium Machine’s businesses.

       The Subpoenaed Entities are not party to the Ohio litigation. The burden of

gathering, analyzing, and producing the information and tangible items listed in the

Subpoenas is unduly burdensome. Compliance would force the Subpoenaed Entities to

review multitudes of documents, involve counsel in evaluating the items for production,

and cause the Subpoenaed Entities to incur unknown costs, simply to provide Terves with

information that is not relevant to the Ohio litigation but instead, meant to force the

Subpoenaed Entities to produce information beneficial to Terves’ own business.

       When a Court is determining whether a subpoena is overbroad and unduly

burdensome, it will consider the burden of compliance as compared to the benefit of

production. Northwestern Memorial Hosp. v. Ashcroft, 362 F.3d 923, 927 (7th Cir. 2004)

(citations omitted); see also In re Coordinated Pretrial Proceedings, Etc., 669 F.2d 620,

623 (10th Cir. 1992). Whether a subpoena imposes an undue burden is a case-specific

inquiry “that turns on such facts as relevance, the need of the party for the documents, the

breadth of the document requests, the time period covered by it, the particularity with

which the documents are described and the burden imposed.” Bradbury Co. v. Teissier-



1
        Magnesium Machine is willing to submit the subject confidential agreement under seal at
the request of the Court.

                                              6
        Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 7 of 9



duCros, et al., Case No. 03-1391-WEB, 2005 WL 2972323, *3 (D. Kan. Nov. 3, 2005)

(citing Goodyear Tire & Rubber Co. v. Kirk’s Tire & Auto Servicenter, 211 F.R.D. 658,

662 (D. Kan. 2003)); see also Linder v. Calero-Portocarrero, 180 F.R.D. 168, 174 (D.D.C.

1998). Also relevant to this inquiry is the status of a person as a nonparty. Bradbury Co.

at *3. See also Wiwa v. Royal Dutch Petro. Co., 392 F.3d 812, 818 (5th Cir. 2004) (“[I]f

the person to whom the document request is made is a non-party, the court may also

consider the expense and inconvenience to the non-party.”). The Subpoenas should be

quashed because they are unduly burdensome on the Subpoenaed Entities.

V.    Furthermore, the information sought is protected by attorney client privilege
      and/or the work product doctrine.

      In items 8 and 9 of the Subpoenas, Terves seeks information that would include the

production of attorney client privileged information and/or information protected by the

work product doctrine. The nonparty Subpoenaed Entities should not be forced to comply

with such a request that is clearly being used to obtain information for Terves’ own

business purposes.

                                    CONCLUSION

      WHEREFORE, based on the foregoing, Magnesium Machine, LLC, respectfully

objects to and requests that this Court issue an order quashing Terves’ Subpoenas and

further prohibiting such discovery involving Magnesium Machine henceforth.




                                            7
Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 8 of 9



                           Respectfully submitted,



                           Daniel V. Carsey, OBA No. 21490
                           Jacqueline M. McCormick, OBA No. 31640
                           HALL, ESTILL, HARDWICK, GABLE,
                           GOLDEN & NELSON, P.C.
                           100 North Broadway, Suite 2900
                           Oklahoma City, OK 73102
                           (405) 553-2328 (o)
                           (405) 553-2855 (f)
                           dcarsey@hallestill.com
                           jmccormick@hallestill.com

                           ATTORNEYS FOR PLAINTIFF




                             8
           Case 5:19-mc-00009-PRW Document 1 Filed 12/03/19 Page 9 of 9



                               CERTIFICATE OF SERVICE

         This is to certify that on this 3rd day of December, 2019, a true and correct copy of
  the above and foregoing was electronically transmitted to the Clerk of the Court and
  courtesy copies were sent via email and First Class Mail, postage prepaid, to the following:

Stephen H. Buzin                                   Diana M. Sangalli
Buzin Law Office                                   Duane Morris LLP
215 N. 4th St.                                     Las Cimas IV
PO Box 609                                         900 S. Capital of Texas Hwy, Ste. 300
Chickasha, OK 73023                                Austin, TX 78746
buzinlaw@swbell.net                                dmsangalli@duanemorris.com
Attorney for Bradley Machine & Design, LLC         Attorney for KLX Energy Services, LLC

Matthew J. Cavanagh                                Wayne Paul Frank
David B. Cupar                                     The Frank Law Firm, PLLC
McDonald Hopkins LLC                               1017 William D. Tate Ave., Ste. 110
600 Superior Ave., East, Ste. 2100                 Grapevine, TX 76051
Cleveland, OH 44114                                wpfatty@aol.com
mcavanagh@mcdonaldhopkins.com                      Attorney for Protek Systems, LLC
Attorney for Terves LLC

Douglas J. Sorocco
Jordan Sigale
Evan W. Talley
Dunlap Codding PC
609 W Sheridan Ave.
Oklahoma City, OK 73102
dsorocco@dunlapcodding.com
jsigale@dunlapcodding.com
etalley@dunlapcodding.com
and
Steven J. Forbes
Norchi Forbes
210 Commerce Park IV, 23240 Chagrin Blvd.
Cleveland, OH 44122
sforbes@norchilaw.com
Attorneys for Ecometal Inc. and Nick Yuan



                                            Jacqueline M. McCormick



                                               9
